Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Invention I and II an Species set forth in the Office action mailed on 09/04/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 

Specifically, the restriction requirement of Invention I and II is withdrawn.  Claims 17-20 directed to Invention II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Withdrawn Claim 5 directed to Species IB while Independent Claim 1 directed to Species IA. Since election was made without traverse and Claim 5 do not contain all the limitations of an allowable claim, Claim 5 are being cancelled.

In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Please Rejoin Claims 17-20.
Please Cancel Claim 5.



Allowable Subject Matter
Claims 1-4, 6-9, 11-20 are allowed.
The following is an examiner's statement of reasons for allowance:
 	With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “a doped region that is doped with first dopants at a first dopant concentration; at least two conductive plates that are formed from the doped region of the substrate, doped with the first dopants at the first dopant concentration,” and “a dielectric layer formed over the first main surface of the substrate, the dielectric layer including a top surface and a bottom surface, the bottom surface being in contact with the first main surface; and a plurality of contacts formed in the dielectric layer, the plurality of contacts further extending into the at least two conductive plates.” in the combination required by the claim.

” in the combination required by the claim.

With regards to claim 17, none of the prior art teaches or suggests, alone or in combination, “the doped region being doped with first dopants at a first dopant concentration; forming a dielectric layer over the first main surface and the doped region of the substrate; forming a plurality of contacts in the dielectric layer” and “forming a plurality of trenches and conductive lines in the doped region of the substrate through etching the doped region of the substrate from the second main surface, wherein the trenches pass through the substrate to expose the dielectric layer, the conductive lines are spaced apart from each other by the trenches and formed from the doped region that is doped with the first dopants at the first dopant concentration,” in the combination required by the claim.


Claims 2-4, 6-9, 11, 12, 14-16, 18-20 are allowed by virtue of their dependency on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dmitriy Yemelyanov whose telephone number is (571)272-7920.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DMITRIY YEMELYANOV/
Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891